Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/15/2021 has been entered.
Response to Amendment
The amendment filed 11/30/2021 has been entered. Claims 6-24 are currently pending in this application.
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with the applicant's representative, Mr. Bo Xiao (Reg. No. 77872) on 12/21/2021.
The application has been amended as follows:
6. (Currently Amended) An array substrate, comprising: 
a display region, the display region comprising a plurality of firstpixels; and 
a dummy region adjacent to the display region, the dummy region comprising a plurality of secondpixels; 
pixels comprises a first electrode region containing a plurality of first electrodes and a first open region, each of the plurality of secondpixels comprises a second electrode region containing a plurality of second electrodes and a second open region, the plurality of first electrodes are spaced apart and insulated from one another, the plurality of second electrodes are spaced apart and insulated from one another, and a quantity of the plurality of first electrodes is greater than a quantity of the plurality of second electrodes; 
a plurality of first gate lines and a plurality of first data lines are disposed in the display region, and the first gate lines and the first data lines cross one another to define the plurality of first pixels; a plurality of second gate lines and a plurality of second data lines are disposed in the dummy region, and the plurality of second gate lines and the plurality of second data lines cross one another to define the plurality of second pixels, each of the plurality of firstpixels is defined only by [[a]]one first gate line and [[a]]one first date line, and each of the plurality of secondpixels is defined only by [[a]]one second gate line and [[a]]one second data line[,]; and 
an area of the second open region is larger than an area of the first open region.
7. (Currently Amended) The array substrate according to claim 6, wherein an area of at least one of the firstpixels is about 1.5 times to 3 times an area of at least one of the second pixels.
8. (Currently Amended) The array substrate according to claim 6, wherein the plurality of first pixels is arranged in a plurality of rows and columns in the display region; and wherein 
the plurality of secondpixels is arranged in a plurality of columns on at least one of two sides of the display region in a row direction and/or in a plurality of rows on at least one of two sides of the display region in a column direction.
9. (Currently Amended) The array substrate according to claim 8, wherein for any two of the plurality of columns of second pixels located on the same side of the display region, an pixels farther away from the display region is greater than or equal to an area of a second open region in the other one of the two of the plurality of columns of second pixels adjacent to the display region; and 
for any two of the plurality of rows of second pixels located on the same side of the display region, an area of a second open region in one of the two of the plurality of rows of second pixels farther away from the display region is greater than or equal to an area of a second open region in the other one of the two of the plurality of rows of second pixels adjacent to the display region.
10. (Currently Amended) The array substrate according to claim 6, further comprising: 
a first thin film transistor and a first pixel electrode in the at least one of the plurality of first pixels, 
a second thin film transistor in the at least one of the plurality of second pixels, and 
a passivation layer on one side of the first thin film transistor and the second thin film transistor opposite from the substrate; 
wherein the first pixel electrode is electrically connected to a drain electrode of the first thin film transistor.
12. (Currently Amended) The array substrate according to claim 10, wherein a first via hole is disposed in the passivation layer in the at least one of the plurality of first pixels, and the first pixel electrode is connected to the drain electrode of the first thin film transistor through the first via hole; and 
a second via hole is disposed in the passivation layer in the at least one of the plurality of second pixels.
Currently Amended) The array substrate according to claim 10, wherein the at least one of the plurality of second pixels further comprises a second pixel electrode in the same layer as the first pixel electrode, and a drain electrode of the second thin film transistor is insulated from the second pixel electrode.
16. (Currently Amended) The array substrate according to claim 6, wherein 

the second open region overlap with at least a portion of the second gate lines.
22. (Currently Amended) The array substrate according to claim 6, wherein an area ratio of the second open region to a corresponding second pixel 
23. (Currently Amended) The array substrate according to claim 22, wherein the area ratio of the second open region to the corresponding second pixel 
24. (Currently Amended) The array substrate according to claim 6, wherein the plurality of first pixels comprises a plurality of first electrode regions containing a plurality of first electrodes respectively, and 
wherein the plurality of first electrodes are spaced apart and insulated from one another; or the plurality of first electrodes are divided into a plurality of groups, and the first electrodes of the same 

Allowable Subject Matter
Claims 6-24 are allowed.

The following is an examiner's statement of reasons for allowance:
None of the prior art of record discloses or suggests all the combination of an array substrate as set forth in claims 6-24.
Regarding claim 6, the prior art of record, taken along or in combination, fails to disclose or suggest an array substrate, comprising a display region comprising a plurality of first pixels; and a dummy region comprising a plurality of second pixels; wherein each of the plurality of first pixels comprises a first electrode region containing a plurality of first electrodes and a first open region, each of the plurality of second pixels comprises a second electrode region containing a plurality of second electrodes and a second open region, an area of the second open region is larger than an area of the first open region; a plurality of first gate lines and a plurality of first data lines are disposed in the display region, and the first gate lines and the first data lines cross one another to define the plurality of first pixels; a plurality of second gate lines and a plurality of second data lines are disposed in the dummy region, and the plurality of second gate lines and the plurality of second data lines cross one another to define the plurality of second pixels, each of the plurality of first pixels is defined only by one first gate line and one first date line, and each of the plurality of second pixels is defined only by one second gate line and one second data line, wherein “the plurality of first electrodes are spaced apart and insulated from one another, the plurality of second electrodes are spaced apart and insulated from one another, and a quantity of the plurality of first electrodes is greater than a quantity of the plurality of second electrodes” in combination with the other required elements of the claim. 

The most relevant reference, Kim (US 2017/0205668, at least Fig. 1 and 19) only discloses an array substrate, comprising a display region comprising a plurality of first pixels; and a dummy region comprising a plurality of second pixels; wherein each of the plurality of first pixels comprises a first electrode region containing a plurality of first electrodes and a first open region, each of the plurality of second pixels comprises a second electrode region containing a plurality of second electrodes and a second open region, an area of the second open region is larger than an area of the first open region; a plurality of first gate lines and a plurality of first data lines are disposed in the display region, and the first gate lines and the first data lines cross one another to define the plurality of first pixels; a plurality of second gate lines and a plurality of second data lines are disposed in the dummy region, and the plurality of second gate lines and the plurality of second data lines cross one another to define the plurality of second pixels, each of the plurality of first pixels is defined only by one first gate line and one first date line, and each of the plurality of second pixels is defined only by one second gate line and one second data line. However they do not teach or suggest that the plurality of first electrodes are spaced apart and insulated from one another, the plurality of second electrodes are spaced apart and insulated from one another, and a quantity of the plurality of first electrodes is greater than a quantity of the plurality of second electrodes in combination with the other required elements of the claim.
Kawakami (US 2014/0125932), (US 2018/0188616), Iwasa (WO 2019/098151A1), Song (US 2011/0079785), Kumakawa (JP2003295226A) and Nagasawa (US 2016/0103376) are also silent as of the specific limitation in combination with the other required elements of the claim.

Regarding claim 13, the prior art of record, taken along or in combination, fails to disclose or suggest an array substrate comprising a display region comprising a plurality of first pixel regions, and a dummy region comprising a plurality of second pixel regions; a first thin film transistor and a first pixel 
The most relevant references, Kawakami (US 2014/0125932) in view of Jeong (US 2018/0188616) only discloses an array substrate comprising a display region comprising a plurality of first pixel regions, and a dummy region comprising a plurality of second pixel regions; a first thin film transistor and a first pixel electrode in the at least one of the plurality of first pixel regions; a second thin film transistor in the at least one of the plurality of second pixel regions; and a passivation layer; wherein at least one of the plurality of first pixel regions comprises a first open region, at least one of the plurality of second pixel regions comprises a second open region, and an area of the second open region is larger than an area of the first open region; wherein a first via hole is disposed in the passivation layer in the at least one of the plurality of first pixel regions, and the first pixel electrode is connected to the drain electrode of the first thin film transistor through the first via hole; and a second via hole is disposed in the passivation laxer in the at least one of the plurality of second pixel 
Kim (US 2017/0205668), Iwasa (WO 2019/098151A1), Song (US 2011/0079785), Kumakawa (JP2003295226A) and Nagasawa (US 2016/0103376) are also silent as of the specific limitation in combination with the other required elements of the claim.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHAN LIU whose telephone number is (571)270-0383.  The examiner can normally be reached on 9am-5pm EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ed Glick can be reached on 571-272-2490.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.





/Shan Liu/
Primary Examiner, Art Unit 2871